      Case 2:09-cr-00168-MVL-ALC Document 125 Filed 05/27/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL ACTION
 VERSUS                                                            NO: 09-168
 BRANDON BERRY                                                     SECTION: "S"


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that Brandon Berry's Motion for Early Release (Rec.

Doc. 122) is DENIED.

       Before the court is a letter from defendant, Brandon Berry, which was construed and

docketed as a motion for early release. The government opposes the motion. In the motion,

defendant asks the court to permit him to serve the rest of his sentence on home confinement or

in a halfway house. The motion does not set forth a statutory or other legal basis for relief.

       To the extent defendant is requesting that this court reduce his sentence, such a motion

would be premised on 18 U.S.C. § 3582(c), which provides for re-sentencing in very limited and

exceptional circumstances not alleged or present here.1 That statute likewise requires a


       1
           That statute provides:

       The court may not modify a term of imprisonment once it has been imposed
       except that--

       (1) in any case--

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
      Case 2:09-cr-00168-MVL-ALC Document 125 Filed 05/27/20 Page 2 of 3




petitioning prisoner to exhaust administrative remedies, which also has not occurred herein.

       The letter is more in the nature of a request for the court to re-designate defendant's place

of confinement, to either defendant's home or a halfway house. However, it is well-settled that

the court cannot order the relief requested. The decision whether to order home confinement or


       defendant's behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant's facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that--

           (i) extraordinary and compelling reasons warrant such a reduction; or

           (ii) the defendant is at least 70 years of age, has served at least 30 years in
           prison, pursuant to a sentence imposed under section 3559(c), for the offense
           or offenses for which the defendant is currently imprisoned, and a
           determination has been made by the Director of the Bureau of Prisons that the
           defendant is not a danger to the safety of any other person or the community,
           as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission; and

       (B) the court may modify an imposed term of imprisonment to the extent
       otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
       Criminal Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the
       Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
       defendant or the Director of the Bureau of Prisons, or on its own motion, the court
       may reduce the term of imprisonment, after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C.A. § 3582.

                                                 2
      Case 2:09-cr-00168-MVL-ALC Document 125 Filed 05/27/20 Page 3 of 3




confinement to a halfway house is solely within the province of the Bureau of Prisons. See 18

U.S.C. § 3621(b) (the “Bureau of Prisons shall designate the place of the prisoner’s

imprisonment” and “a designation of a place of imprisonment ... is not reviewable by any

court”).

       Defendant has failed to show either that he is entitled to or that this court has the

authority to grant the relief requested, and accordingly,

       IT IS HEREBY ORDERED that Brandon Berry's Motion for Early Release (Rec.

Doc. 122) is DENIED.




       New Orleans, Louisiana, this _____
                                    27th day of May, 2020.


                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 3
